ORDER

PER CURIAM.
AND NOW, this 24th day of May, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 9, 2004, the Petition for Review and responses thereto, the Petition for Review is denied and it is hereby
ORDERED that Jeffrey Thomas Span-gler be and he is suspended from the Bar of this Commonwealth for a period of eighteen months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.